J-S45029-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    M.D.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    A.D.                                       :
                                               :
                       Appellant               :   No. 592 MDA 2018

               Appeal from the Order Entered February 20, 2018
               in the Court of Common Pleas of Schuylkill County
                      Civil Division at No(s): S-1551-2011


BEFORE:      PANELLA, J., OTT, J., and PLATT, J.

MEMORANDUM BY OTT, J.:                             FILED SEPTEMBER 12, 2018

        A.D. (“Mother”) appeals from the order entered on February 20, 2018,

in the Court of Common Pleas of Schuylkill County, that denied her petition to

modify the existing custody order with respect to her daughters, M.R.D. and

M.J.D., and her son, T.M.D. (collectively “Children”).1,    2   Upon review, we

affirm.




____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1M.R.D., M.J.D., and T.M.D. were born in March of 2005, March of 2007, and
March of 2010, respectively.

2The Honorable Charles M. Miller presided over the underlying custody matter
and the subject proceedings.
J-S45029-18


       The record reveals that, in July 2011, M.D. (“Father”) initiated the

underlying custody matter involving Children, in which he alleged that Mother

abused alcohol, inter alia.3 Following an evidentiary hearing, in January 2012,

the trial court awarded Father sole legal and primary physical custody and

Mother partial physical custody on alternating weekends from Saturday at

10:00 a.m. until Sunday at 6:00 p.m. and every Wednesday from 5:00 p.m.

until 8:00 p.m. See Order, 1/3/12.

       In 2013, Mother filed a petition to modify that order, which resulted in

an agreed upon order entered on October 6, 2014 (“existing custody order”),

granting the parties shared legal custody, Father primary physical custody,

and Mother partial physical custody every weekend from Friday after school

until Sunday at 5:00 p.m. Beginning on November 7, 2014, the order awarded

Mother partial physical custody every weekend from Friday after school until

Monday morning when she returned Children to school. If school was not in

session, Mother returned Children to Father on Monday by 4:00 p.m.

       On November 14, 2016, Mother, acting pro se, filed a petition to modify

the existing custody order, wherein she requested equally shared physical


____________________________________________


3 Father is the stepfather of M.R.D., whom he has raised since five months
old. N.T., 1/26/18, at 345. M.R.D.’s biological father, E.C., has had no
custodial rights in more than ten years. See Order, 10/6/14. E.C. was served
with the custody complaint, and he remained a party throughout the
underlying matter; however, he never participated. Id.




                                           -2-
J-S45029-18


custody. Following custody conciliation conferences, an evidentiary hearing

occurred on December 19, 2017, and January 26, 2018, during which Mother

and Father were represented by counsel.4         During the hearing, Mother

specifically requested an increase in physical custody to include alternating

Mondays overnight. N.T., 12/19/17, at 69. Father requested that Mother’s

physical custody be reduced to alternating weekends and only on the condition

that she does not consume alcohol during her custodial time and provides

proper supervision of Children. N.T., 1/26/18, at 407-408.

       The testimonial evidence revealed that Mother and Father reside two

blocks away from each other in Ashland, Schuylkill County. N.T., 12/19/17,

at 21. Mother re-married in May 2014. Id. at 64. Father has not re-married

but lives alone in his house with Children.      Father testified that Paternal

Grandmother lives next door, and she assists him with childcare when

necessary. N.T., 1/26/18, at 350. In addition, Father’s aunt, who resides in

the area, and his sister, are available to help him with childcare. Id.




____________________________________________


4 Mother testified on her own behalf, and she presented the testimony of
Joseph Sheris, Ph.D., who performed custody evaluations of the family in 2014
and 2017; W.F., her babysitter; and A.H., her husband (“Stepfather”). Father
testified on his own behalf, and he presented the testimony of L.K., A.N., M.K.,
and C.M., who are either owners of bars Mother frequented or bartenders in
the parties’ community; M.B., a customer in one of the bars; B.R. (“Paternal
Grandmother”); M.R., paternal great-aunt; P.W. and J.C., Mother’s neighbors;
and Officer Daniel Weikel. On rebuttal, Mother presented the testimony of
J.D. and C.D., her friend and neighbor, respectively, and she and Stepfather
testified on rebuttal.

                                           -3-
J-S45029-18


       Mother and Stepfather are the biological parents of a female child, age

four, and a male child, age two and one-half.             Stepfather was honorably

discharged from the United States Army in January 2011. N.T., 12/19/17, at

189. He is diagnosed with posttraumatic stress disorder (“PTSD”), anxiety,

and depression, for which he is treated with medication. Id. at 189, 196.

Stepfather has a history of alcoholism, which he described as binge drinking

in order to self-medicate.        Id. at 197.      In addition to alcohol, Stepfather

testified that, as recently as one to two years ago, he used methadone and

cocaine.      Id. at 197-198.       Stepfather has participated in multiple dual

diagnosis programs. Id. at 199. He attends Alcoholics Anonymous, and he

testified that he has been sober from alcohol for approximately four months.

Id. at 408. He testified that his longest period of sobriety has been six or

seven months. Id. at 211. In 2014, Stepfather was charged with driving

under the influence, which resulted in a sentence of probation for five years,

and he has three years remaining on the sentence. Id. at 200-201.

       Likewise, Mother has been charged two times with driving under the

influence.5    N.T., 12/19/17, at 9.           Mother acknowledged that Dr. Sheris

accurately reported in his 2017 evaluation, “[Mother] reports that she does

not use alcohol at this time.        She further explained that she supports her

husband’s sobriety. . . . ‘I prefer to keep alcohol out of our lives now.’” Id.


____________________________________________


5 Neither the dates of the charges nor the sentences are specified in the
record.

                                           -4-
J-S45029-18


at 146. However, Father presented numerous witnesses who were either bar

owners, bartenders, or patrons, who testified that Mother and Stepfather were

both served alcohol in bars in 2015 and 2016, and that they created

disturbances in the bars by arguing aggressively with each other. See id. at

246 (Mother “grabbed [Stepfather’s] mug of beer and dumped it on his head

and slapped him.”); N.T., 1/26/18, at 333-334 (Mother was banned from bar

for 30 days in 2016, as a result of an argument she had with Stepfather where

“she had poured an entire pint glass of Miller Lite over his head.”). Father

also presented testimony that Mother continued creating disturbances in bars

and was intoxicated in 2017. See id. at 336-337 (Mother asked to leave a

bar on February 9, 2017, “because there was multiple incidents of her just

acting out of hand.   I mean, being loud, acting suggestive[ly].”).    C.M., a

bartender, testified that Mother was in the bar on August 6, 2017, with a male

friend, not Stepfather. She testified that Mother was “[o]rnery, intoxicated, .

. . enough that I had to watch what she was doing and watch how much

alcohol she was served.” Id. at 336. Further, she testified that Mother was

in the bar on the evening of August 27, 2017, which was the night before the

first day of the new school year. C.M. testified that Mother was there “from

around maybe 5:30 until 9 o’clock at night as usual[,] just walking around the

bar doing her thing. [Stepfather] was not there with her that day.” Id. at

335.




                                     -5-
J-S45029-18


      In addition, Father presented testimony regarding instances of Mother’s

lack of appropriate supervision of Children. P.W., Mother’s neighbor and a

member of Ashland Borough Council, testified that, on May 22, 2016, Mother

and Stepfather “were outside fighting all day. . . .” N.T., 1/26/18, at 303.

She observed Mother “hitting him, throwing beer at him, punching him. The

children were outside screaming, crying. Mommy, don’t leave. Don’t leave.”

Id. P.W. explained that Stepfather left the property, and Mother followed him,

and another neighbor fed Children peanut butter and jelly sandwiches. Id. at

303-305. P.W. testified that Mother and Stepfather left the property and went

to a bar. Id. at 303. Paternal Grandmother testified with respect to the same

incident. She testified that she received a telephone call while shopping from

a neighbor who told her that Children were alone at Mother’s home. Id. at

263. Paternal Grandmother went to Mother’s home and found Children “on

the side of the hill [on Mother’s property] crying their eyes out.” Id. She

took Children to her home, which is located across the street from a bar, and

Mother exited the bar and took Children from her. Id. at 264-265.

      P.W. also testified that, more recently, in the summer of 2017, she and

her husband were sitting on their front porch and observed Mother in the

street outside her home hitting Stepfather, and Stepfather was trying to get

away from her. Id. at 304. Further, P.W. testified, “After that incident a

couple days later, I was at the 9th Street red light; and she was coming up in

the green car; and she saw her husband walking on the sidewalk. She drove


                                    -6-
J-S45029-18


on the sidewalk after her husband.” Id. at 305. P.W. continued on direct

examination:

      Q. And you watched her do that?

      A. I saw her do that.

Id.

      By order dated and entered on February 20, 2018, the trial court denied

Mother’s petition for modification, and amended the existing custody order by

reducing Mother’s partial physical custody to alternating weekends from Friday

at 4:00 p.m. to Sunday at 6:00 p.m. and every Wednesday after school until

8:00 p.m. In addition, the order directed, “Mother shall not consume alcohol

during her custodial periods nor permit anyone in her household to consume

alcohol during her custodial periods.” Order, 2/20/18 at 4.

      On March 22, 2018, Mother timely filed a notice of appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). In lieu of filing a Rule 1925(a) opinion, the trial court

referred this Court to the subject order wherein it analyzed the requisite

statutory factors pursuant to Section 5328(a) of the Child Custody Act (“Act”),

23 Pa.C.S. §§ 5321-5340. See Order, 4/16/18.

      Mother presents the following issues for our review:

      I.    Did the trial court abuse its discretion when it failed to
            consider the twelve-, ten-, and seven-year-old children’s
            preferences when it dramatically reduced their time with
            their mother?




                                     -7-
J-S45029-18


      II.     Did the trial court abuse its discretion when it refused to
              interview the twelve- and ten-year-old children where the
              Supreme Court has expressed a strong preference for in-
              chambers interviews, the record is otherwise insufficient to
              support any weighing of the children’s preferences (even if
              the trial court had considered them), and the law contradicts
              the trial court’s rationalization for its refusal?

Mother’s brief at 4.

      We review Mother’s issues according to the following scope and standard

of review:

            [T]he appellate court is not bound by the deductions or
            inferences made by the trial court from its findings of fact,
            nor must the reviewing court accept a finding that has no
            competent evidence to support it. . . . However, this broad
            scope of review does not vest in the reviewing court the
            duty or the privilege of making its own independent
            determination. . . . Thus, an appellate court is empowered
            to determine whether the trial court’s incontrovertible
            factual findings support its factual conclusions, but it may
            not interfere with those conclusions unless they are
            unreasonable in view of the trial court’s factual findings;
            and thus, represent a gross abuse of discretion.

      R.M.G., Jr. v. F.M.G., 2009 PA Super 244, 986 A.2d 1234, 1237
      (Pa. Super. 2009) (quoting Bovard v. Baker, 2001 PA Super 126,
      775 A.2d 835, 838 (Pa. Super. 2001)). Moreover,

            [O]n issues of credibility and weight of the evidence, we
            defer to the findings of the trial [court] who has had the
            opportunity to observe the proceedings and demeanor of
            the witnesses.

            The parties cannot dictate the amount of weight the trial
            court places on evidence. Rather, the paramount concern
            of the trial court is the best interest of the child. Appellate
            interference is unwarranted if the trial court’s consideration
            of the best interest of the child was careful and thorough,
            and we are unable to find any abuse of discretion.




                                         -8-
J-S45029-18


         R.M.G., Jr., supra at 1237 (internal citations omitted). The test
         is whether the evidence of record supports the trial court’s
         conclusions. Ketterer v. Seifert, 2006 PA Super 144, 902 A.2d
         533, 539 (Pa. Super. 2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014). In addition,

         [T]he discretion that a trial court employs in custody matters
         should be accorded the utmost respect, given the special nature
         of the proceeding and the lasting impact the result will have on
         the lives of the parties concerned. Indeed, the knowledge gained
         by a trial court in observing witnesses in a custody proceeding
         cannot adequately be imparted to an appellate court by a printed
         record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s physical,

intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509,

512 (Pa. Super. 2006), citing Arnold v. Arnold, 847 A.2d 674, 677 (Pa.

Super. 2004).

         Pursuant to the Act, supra, trial courts are required to consider “[a]ll of

the factors listed in section 5328(a) . . . when entering a custody order.”

J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis in original);

see also A.V., supra at 823 (citation omitted) (providing that trial courts

shall set forth the mandatory assessment of the Section 5328(a) best interest

factors “prior to the deadline by which a litigant must file a notice of appeal”).

The statutory factors are as follows:

                                         -9-
J-S45029-18


     § 5328. Factors to consider when awarding custody.

           (a) Factors. – In ordering any form of custody, the court
     shall determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

           (1) Which party is more likely to encourage and permit
         frequent and continuing contact between the child and
         another party.

           (2) The present and past abuse committed by a party or
         member of the party’s household, whether there is a
         continued risk of harm to the child or an abused party and
         which party can better provide adequate physical safeguards
         and supervision of the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
         (2) (relating to consideration of child abuse and involvement
         with protective services).

           (3) The parental duties performed by each party on behalf
         of the child.

           (4) The need for stability and continuity in the child’s
         education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based on the
         child's maturity and judgment.

           (8) The attempts of a parent to turn the child against the
         other parent, except in cases of domestic violence where
         reasonable safety measures are necessary to protect the
         child from harm.

           (9) Which party is more likely to maintain a loving, stable,
         consistent and nurturing relationship with the child adequate
         for the child's emotional needs.




                                   - 10 -
J-S45029-18


             (10) Which party is more likely to attend to the daily
           physical, emotional, developmental, educational and special
           needs of the child.

             (11) The proximity of the residences of the parties.

             (12) Each party’s availability to care for the child or ability
           to make appropriate child-care arrangements.

             (13) The level of conflict between the parties and the
           willingness and ability of the parties to cooperate with one
           another. A party’s effort to protect a child from abuse by
           another party is not evidence of unwillingness or inability to
           cooperate with that party.

            (14) The history of drug or alcohol abuse of a party or
           member of a party’s household.

            (15) The mental and physical condition of a party or
           member of a party’s household.

             (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      In the subject order, the trial court considered all of the Section 5328(a)

factors.   The court found that Section 5328(a)(2), (7), and (8) were

inapplicable, and it concluded that all of the remaining factors favored Father.

The court’s conclusions were based on finding that (1) Mother has left Children

unsupervised; (2) Mother has been in bars and at times involved in

“altercations and outbursts” in various bars; (3) Mother has been involved in

domestic disputes with Stepfather while Children have been in her custody;

and (4) Stepfather has mental health and alcohol issues “that are concerns

for the [c]ourt since he frequently supervises the children.” Order, 2/20/18,




                                     - 11 -
J-S45029-18


at 3-4. The testimony of all of the witnesses in this case support the factual

findings of the court.

      On appeal, Mother does not challenge the trial court’s factual findings

or the statutory considerations it found in favor of Father. Rather, she asserts

that the court erred in determining that Section 5328(a)(7) was inapplicable;

therefore, she asserts that the court erred by not weighing Children’s

preferences.    Mother specifically asserts that the court erred by not

interviewing M.R.D. and M.J.D., then ages twelve and ten, in order to learn

their preferences. Mother asserts that the Pennsylvania Supreme Court has

a strong preference for in-chambers interviews. She asserts that without the

interviews, the record “lacked enough information to weigh the children’s

preferences. . . .” Mother’s brief at 15. Finally, she asserts that it was in the

best interests of M.R.D. and M.J.D. “to have some input regarding their

custody arrangements.” Id. at 19.

      Mother raises for the first time on appeal that the court erred in failing

to interview M.R.D. and M.J.D. During the hearing, Mother’s counsel expressly

agreed on the record in open court with the court’s decision not to interview

the youngest child, T.M.D., then age seven. N.T., 1/26/18, at 504. Further,

when the court decided not to interview the middle child, M.J.D., Mother’s

counsel did not object. Id. at 505. In deciding not to interview the oldest

child, M.R.D., the court stated, “we’ll take [her preference] for what it’s worth

in . . . Dr. Sheris’s report,” wherein she stated she wanted to spend more time


                                     - 12 -
J-S45029-18


with Mother.6 N.T., 2/1/18, at 509. Mother’s counsel responded, “[D]o you

think maybe [M.R.D.] could add anything with regard to supervision issues

since, you know, Mother and Father are both saying totally opposite things?”

Id. at 510.     The trial court concluded, “I don’t think it’s going to make a

difference.    We’re just going to have to see what we already have in the

record. I don’t want to put her in the middle of that, especially in seventh

grade. . . .” Id. Thereafter, Mother’s counsel did not object.

       Pa.R.A.P. 302(a) provides that, “Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.” This Court has

explained:

       [i]n order to preserve an issue for appellate review, a party must
       make a timely and specific objection at the appropriate stage of
       the proceedings before the trial court. Failure to timely object to
       a basic and fundamental error will result in waiver of that issue.
       On appeal the Superior Court will not consider a claim which was
       not called to the trial court’s attention at a time when any error
       committed could have been corrected. In this jurisdiction . . . one
       must object to errors, improprieties or irregularities at the earliest
       possible stage of the adjudicatory process to afford the jurist
       hearing the case the first occasion to remedy the wrong and
       possibly avoid an unnecessary appeal to complain of the matter.



____________________________________________


6 Dr. Sheris testified that he interviewed Children, and that M.R.D. “wanted to
have more time with her mother. It wasn’t that she was not liking her father
or . . . was against her father, but she did seem to have a very strong desire
to have a better or longer relationship with her mother, and she expressed
that over time with me.” N.T., 12/19/17, at 36. With respect to M.J.D., Dr.
Sheris testified, “I think she liked the way things were [regarding the custody
schedule].” Id. at 41. Dr. Sheris did not testify regarding the preference of
the parties’ son, T.M.D., but he stated, “I think [T.M.D.] is probably the closest
with his father.” Id.

                                          - 13 -
J-S45029-18


Thompson v. Thompson, 963 A.2d 474, 475-476 (Pa. Super. 2008) (quoting

Hong v. Pelagatti, 765 A.2d 1117, 1123 (Pa. Super. 2000)). Because Mother

did not specifically object to the trial court’s decision not to interview M.R.D.

and M.J.D., her argument on appeal is waived.

       Even if not waived, we would conclude that Mother’s argument is without

merit. The trial court determined that it was not in Children’s best interest in

this case for them to be interviewed in chambers. See N.T., 2/1/18, at 508-

512. The Pennsylvania Rule of Civil Procedure governing interviews of children

at custody hearings provides, in part, “The court may interview a child,

whether or not the child is a subject of the action, in open court or in

chambers.” Pa.R.C.P. 1915.11(b) (emphasis added). As such, the Rule does

not mandate that trial courts interview children who are the subjects of a

custody matter.7 Therefore, Mother’s argument that the court erred in failing

to interview M.R.D. and M.J.D. would fail.

       In this case, the trial court stated on the record in open court that it

would consider M.J.D.’s preference stated to Dr. Sheris to spend more time



____________________________________________


7 Further, the Rule provides, “Unless otherwise directed by the court, the child
who is the subject of the action shall not be required to attend a hearing before
the court or a conference.” Pa.R.C.P. 1915.11(c). Therefore, the Rule does
not even mandate a child’s presence during a hearing or a conference. The
explanatory comment to the Rule explains, “the presence of a child in court is
not always necessary or desirable. The experience may be traumatic and
disruptive. Consequently, the child should not be required to attend a hearing
or conference in every case.” Pa.R.C.P. 1915.11 (Explanatory Comment).


                                          - 14 -
J-S45029-18


with Mother.   N.T., 2/1/18, at 510.    To the extent that it disregarded her

preference in light of the competent record evidence in favor of Father, the

court did not abuse its discretion. See A.V., supra (stating that we defer to

the findings of the trial court on issues of credibility and weight of the

evidence); Tomlinson v. Tomlinson, 374 A.2d 1386 (Pa. Super. 1977)

(concluding that, in light of other factors favoring custody of the mother, trial

court’s overemphasis of the thirteen-year-old female child’s preference for her

father was in error).   Because the record supports the trial court’s factual

findings, and the court’s decision to reduce Mother’s partial physical custody

to alternating weekends and every Wednesday after school until 8:00 p.m. is

reasonable in light of those findings, we affirm the custody order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/12/2018




                                     - 15 -